Exhibit 10.1
 
 
Valpey-Fisher Corporation Key Employee Bonus Plan For
Fiscal Year 2009


Purpose of Plan
To provide an incentive to those employees who have a major impact on the
profitability of the company.


Eligibility
Must be a full time employee and be in continued employment of the Company for
the entire fiscal year, unless a waiver of this provision is approved in advance
of hiring by the Compensation Committee. In the event the Company is sold before
the end of the year, the bonuses earned through the sale date would be prorated.


Participants
The plan participants will include the CEO and the Management Staff.


Bonus Pool
The 2009 bonus pool is based on achieving certain pre-tax operating profit
amounts before the bonus amount, other income/expense, extraordinary
income/expense and the effects of SFAS 123R ("adjusted operating profit") listed
below:
 
Adjusted Operating Profit
 
Cumulative Bonus Amount
     
   500,000
 
  75,000
1,000,000
 
150,000
1,250,000
 
200,000
1,500,000
 
275,000
1,750,000
 
325,000
2,000,000
 
375,000
2,250,000
 
450,000
2,500,000
 
500,000



 For adjusted operating profit amounts between the listed amounts, the bonus
amount will be prorated.


For adjusted operating profit in excess of $2,500,000 the Board of Directors
will determine the bonus amount.


The Compensation Committee will recommend the bonus payout amount for the CEO to
the Board of Directors for their approval. The CEO will recommend the payout
amount for the remaining participants, which will then be reviewed by the
Compensation Committee and recommended to the Board of Directors for
approval.  A performance review will be furnished by the Chairman for the CEO
and by the CEO for the other participants.


The distribution of the bonus and percentage of individual participation will
range from 0% to 100% of salary.


The bonus amount includes a profit sharing contribution for the year ended
December 31, 2009 as determined by the Board of Directors and shall be limited
to a maximum of 10% of the total bonus payout.
 
 
 
- 24 -
 

--------------------------------------------------------------------------------